oO OH SD th fP W NH Ee

NM NY NH HB BD BD HN RD ORO me ee ea ea a a a
is Od oS > > oo oO ©) a On 0 sO a)

 

FILED

MAY 16 2019

CLERK, US DISTRICT COURT

| SOUTHERN Q1STRICT OF CALIFORNIA

BY fi DEPUTY
¢

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

ROBERT ARTHUR FANNING, Case No.: 18cv1145-BTM (KSC)
Petitioner,
REPORT AND RECOMMENDATION
v. OF UNITED STATES MAGISTRATE
DEAN BORDERS, Warden, JUDGE RE: DENYING PETITION

Respondent. FOR WRIT OF HABEAS CORPUS

 

 

 

Robert Arthur Fanning (hereinafter “Petitioner”) is a state prisoner proceeding pro
se and in forma pauperis with a Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C.
§ 2254. (ECF No. 1.) He was convicted in the San Diego County Superior Court in 1998
of one count of indecent exposure and sentenced to 26 years to life under California’s Three
Strikes law. (Id. at 1-2.) He challenges the denial of his state petition to recall his sentence
under Proposition 36, which was denied based on a finding he posed an unreasonable risk

of danger to public safety.’ (Id. at 2-8.) He claims the state court erred in finding the

 

' Proposition 36, the Three Strikes Reform Act of 2012, created a procedure by which a
prisoner serving a life sentence under the Three Strikes law for a third strike which is
neither violent nor serious may petition for resentencing, but “will be denied resentencing
if ‘the court, in its discretion, determines that resentencing the petitioner would pose an
unreasonable risk of danger to public safety.”” People v. Valencia, 3 Cal.5th 347, 350
(2017), quoting Cal. Penal Code § 1170.126(f).

!

 

18cv1145-BTM (KSC)

 
SO CO “ID Tr B&B W BH |S

wm NHN YP NM WY YY YY BD BD Be ee em ee Se Se
oa DH HW FF YY EF SD Dw HI DN B&B HY BY Ss

 

 

definition of “unreasonable risk of danger to public safety” in Proposition 36 was not
redefined by Proposition 47? (claim one), his Fourteenth Amendment right to a factually
accurate sentencing determination was denied by reliance on his 30 year-old prior
convictions to determine he currently poses an unreasonable risk to public safety (claim
two), and his right against self-incrimination protected by the Fifth and Fourteenth
Amendments was violated when the state court conditioned his entitlement to resentencing
on an admission of culpability in prior convictions for which he continues to maintain his
innocence (claim three). (Id. at 6-8.)

Respondent has filed an Answer and lodged the state court record, (ECF Nos. 8-9.)
Respondent argues federal habeas relief is not available because: (1) claims one and two
do not present cognizable federal claims, and even if they do Petitioner has not shown a
violation of his federal constitutional rights, and (2) Petitioner has failed to show that the
state court adjudication of any claim is contrary to, or an unreasonable application of,
clearly established federal law, or based on an unreasonable determination of the facts.
(ECF No. 8-1 at 12-20.)

As set forth below, the Court finds Petitioner is not entitled to federal habeas relief’
because the state court adjudication of his claims is neither contrary to, nor an unreasonable
application of, clearly established federal law, and is not based on an unreasonable

determination of the facts. The Court recommends the Petition be denied.

 

* Proposition 47, the Safe Neighborhoods and Schools Act of 2014, reduced certain
felonies to misdemeanors and created a mechanism for prisoners to petition to have their
felony convictions reclassified as misdemeanors and be resentenced, and, like Proposition
36, provided “sentencing courts discretion to decline to impose a lesser sentence if
resentencing ‘would result in an unreasonable risk of danger to public safety.”” Valencia,
3 Cal.5th at 351, quoting Cal. Penal Code § 1170.18(b)(3). “In contrast to Proposition 36,
however, Proposition 47 restricted that discretion by defining the phrase ‘unreasonable risk
of danger to public safety’ . . . [as] an unreasonable risk that the petitioner will commit a
new violent felony within the meaning of Cal. Penal Code § 667(c)(2)(C)(iv). ... [Which]
identifies eight types of particularly serious or violent felonies, known colloquially as
‘super strikes.’” Id, (internal citation omitted).

2

 

18cv1145-BTM (KSC)

 

 
Oo fF SS KH th Be BH Be

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

I. PROCEDURAL BACKGROUND

Petitioner was convicted on December 10, 1997, of one count of indecent exposure
in violation of California Penal Code § 314.1. (Lodgment No. 1, Clerk’s Transcript [“CT”]
at 9.) He was sentenced to 26 years to life under California’s Three Strikes law as a result
of his criminal history, which the appellate court described as follows:

Fanning was born in 1949 and has been incarcerated most of his adult
life. When he was 17, he was committed to the Washington State Department
of Institutions, Division of Juvenile Rehabilitation, based on charges that he
was “exposing himself to small children and undressing in public.” In 1968,
when Fanning was 19 years old, he was first convicted of indecent exposure.
He was incarcerated for six years and released on probation. [J] In 1977,
Fanning violated probation by exposing himself to two teenagers and showing
them pornography.

In 1984, Fanning was convicted of 38 arson and burglary counts
stemming from 26 intentionally set fires of residences between March 1982
and January 1984 in the Clairemont area of San Diego.

In 1993, shortly after he was released from prison, Fanning was seen
naked in public. Police chased him but he fled. He was convicted of resisting
a peace officer. [{]] In 1994, Fanning was arrested for running nude in the
streets. His probation was revoked. He was released from prison in June
1995. A month later, Fanning was seen running naked in downtown San
Diego, and his probation was again revoked.

In January 1996, two days after his release from prison, he was
observed walking naked in downtown San Diego. He was apprehended as he
tried to flee, and he was incarcerated. [{] In December 1996, Fanning was
convicted of indecent exposure following a report he was masturbating in
public.

In July 1997, Fanning was seen completely nude on the stairs of the San
Diego Convention Center. He told police that since 1993 he had had a severe
methamphetamine problem and “his behavior was due to being under the
influence.” He was convicted of indecent exposure. [{] In 1998, the court
sentenced Fanning to 25 years to life plus one year in prison.

(Lodgment No. 5, People v. Fanning, No. D065320, slip op. at 2-3 (Cal.App.Ct. May 5,
2015).)

 

18cv1145-BTM (KSC)

 

 
Oo CO “SDH WU B&B WH DP Ye

NM NM KB HM wR HB BR BR RD Re Be ee ee ea ea a i
on DH FSF YD HP KF DO wm HR NH BR BD BD S&F SoS

 

 

On September 11, 2013, Petitioner filed a motion to recall his sentence under
Proposition 36 pursuant to California Penal Code § 1170.126. (CT 10-49.) The District
Attorney opposed the motion but agreed Petitioner was entitled to a hearing to determine
whether the court in its discretion would find based on a preponderance of the evidence
that he posed an unreasonable risk to public safety. (CT 53-202.) A hearing on the motion
was held on January 22, 2014. (CT 209.) The trial judge began the hearing by stating:

Most recently Mr. Fanning has submitted himself to evaluation by a
clinical and forensic psychologist, Shana Gauthier. The report of that
evaluation is 13 pages and is attached to a brief filed by the public defender
on behalf of Mr. Fanning. I have read that report carefully and have
reconsidered the matter in its entirety; that is, I have reviewed all of the
information on his criminal conviction history, his disciplinary record and his
record of rehabilitation. |

I have now factored into that the opinions and conclusion of Dr.
Gauthier, as weil.as the information that she recites. I have considered the
petition, the brief filed on behalf of the petitioner, and all of the exhibits that
have been supplied. I have reviewed the reply by the people and have
considered all of the evidentiary material that they have submitted as well.

I think there are a couple of things that need to be said in order to
process the argument in the case, and that is, first, the commitment offense
standing by itself would not be enough simply to say he’s an unreasonable
risk of danger to society. The court is mindful that, but for the history, this
particular act would not even be a felony charge.

The second thing that I think needs to be said is the disciplinary record
and all of the information from inside the institution actually is quite favorable
to Mr. Fanning. I suppose one more cynical that I would say that he has really
adjusted well and his life is frankly much more acceptable given the restraints
that the prison has made, and perhaps he does have an ability to conform his
behavior and he shows that.

I think, frankly, the much more significant issue is even in light of
criminality or inappropriate behavior on the more recent level, is the breadth
and depth of his problematic behavior, both sexual in nature, and probably
more troubling, the arson behavior. Sufficient to say that he currently poses
an unreasonable risk of danger to public safety, and I think the real focus needs
to be on not only the breadth and the depth of his behaviors in his criminal

4

 

18cv1145-BTM (KSC)

 

 
oOo So Ss DH UA BB WwW hw

MN NY YY NYY BP BY PY BR Rw He Re]; ee Se Ue OU OD ea
oO nN DH ON FF WY KF DS OOH HI DH wv BR BY YY KF oS

 

 

record, but really the breadth and the depth of his current denial and lack of
insight into his problems.

It seems to me that if an argument is to be made, it would be made
simply on the basis that he has not demonstrated, does not demonstrate, and
quite the contrary, on an ongoing basis demonstrates that he doesn’t get how
dangerous he is and he doesn’t have the mechanism in place to control his
behavior outside the institution.

(Lodgment No. 2, Reporter’s Tr. [“RT”] at 1-3.)

Counsel presented argument, a letter from Petitioner’s mother was read into the
record, and Petitioner made a brief statement which is quoted below in the discussion of
claim three. (RT 3-12.) The trial judge denied the motion, stating:

] think, as my introductory remarks indicated, the primary issue is Mr.
Fanning’s history, and his history does pose a significant concern and it does
put him at a risk to reoffend.

I think the conclusion is that he is at a significantly high risk to reoffend,
and that’s not entirely based solely upon the history. And by “history,” I mean
the indecent exposure, the fire-setting, his substance abuse and his sexual
abuse, whether nonchalant to diagnose it, or limit one’s ability to diagnose
because of definitions and/or failure to admit, there is clearly documented
history of sexual abuse.

You put that in combination of what I think are the critical facts, and
that is that he has had no significant effective treatment, his appreciation of
his sexual disorder is extraordinarily limited, he has antisocial traits, he has a
significant history of substance abuse, and putting him back out into society,
I think clearly would put him in a position of exposure to facts and
circumstances that could be characterized as destabilizers.

Given his insight or lack therefore of his past behavior, his denial of
some of his past behavior, his failure to develop reasonable relapse prevention
programs all lead this court to believe that at this time that if he were released
by virtue of a resentencing, he would, in fact, pose an unreasonable risk of
danger to public safety. [{]] If he is to be released in the future, it would be
based upon parole determinations in the ordinary course.

(RT 12-13.)

 

18cv1145-BTM (KSC)

 

 
Oo CO SDH TA BP WwW FY BB

Nw NM NY NY NY YP NY BD De me Re me Oe ee ee eo a
aon DA HW FF YY YF SF OM as Dw BP WH BF oS

 

 

Petitioner appealed, raising the same claims presented here, and the appellate court
affirmed. (Lodgment Nos. 3-5.) He filed a petition for review in the state supreme court
raising the same claims. (Lodgment No. 6.) That court stated:

The petition for review is granted. Further action in this matter is
deferred pending consideration and disposition of a related issue in People v.
Chaney, 223676, and People v. Valencia, 8223825 (see Cal. Rules of Court,
rule 8.512(d)(2)), or pending further order of the court. Submission of
additional briefing, pursuant to California Rules of Court, rule 8.520, is
deferred pending further order of the court.

(Lodgment No. 7, People v. Fanning, No. $226955 (Cal. July 29, 2015).)

The state supreme court later issued an order stating: “The above-entitled matter,
which was granted and held for People v. Valencia (2017) 3 Cal.5th 347, is dismissed.’
(Lodgment No. 8, People v. Fanning, No. $226955, order at 1 (Cal. Nov. 21, 2017.)

Il. PETITIONER’S CLAIMS

(1) The state court is “Constitutionally required” to apply the more restrictive
definition of “unreasonable risk to public safety” in Proposition 47 to the Proposition 36
petition brought by Petitioner. (ECF No. 1 at 6.)

(2) Petitioner’s Fourteenth Amendment right to.a factually accurate sentencing
determination was denied by the state court’s reliance on his 30 year-old prior convictions
to determine he currently poses an unreasonable risk to public safety. (Id. at 7.)

(3) Petitioner’s right against self-incrimination protected by the Fifth and Fourteenth
Amendments was violated when the state court conditioned his entitlement to relief on
admitting culpability in prior convictions for which he maintains his innocence. (Id. at 8.)
IV. DISCUSSION

For the following reasons, the Court finds federal habeas relief is not available

because the state court adjudication of Petitioner’s claims is neither contrary to, nor an

 

* Because Valencia found the definition of “unreasonable danger to public safety” in
Proposition 47 did not apply to Proposition 36, it did not need to reach the issue in Chaney
whether Proposition 47’s definition applied retroactively. Valencia, 3 Cal 5th at 377.

6

 

18cv1 145-BTM (KSC)

 

 
Oo Co SO TA HR BH Fe

NM NM NH BR BR RD RD RD ORO mm ei ea a a i
oN DN A Re YO YK OO eo ONO OBO Um OO

 

 

unreasonable application of, clearly established federal law, nor based on an unreasonable
determination of the facts. The Court recommends the Petition be denied.
A. Standard of Review

In order to obtain federal habeas relief on a claim adjudicated on the merits in state
court, a federal habeas petitioner must demonstrate that the state court adjudication of the
claim: “(1) resulted in a decision that was contrary to, or involved an unreasonable
application of, clearly established Federal law, as determined by the Supreme Court of the
United States; or (2) resulted in a decision that was based on an unreasonable determination
of the facts in light of the evidence presented in the State court proceeding.” 28 U.S.C.
§ 2254(d). Section 2254(d) is a threshold requirement, and even if it is satisfied, or does
not apply, a petitioner must still show a federal constitutional violation occurred in order
to obtain federal habeas relief. Fry v. Pliler, 551 U.S. 112, 119-22 (2007).

The decision of a state court may be “contrary to” clearly established Supreme Court
precedent (1) “if the state court applies a rule that contradicts the governing law set forth
in [the Court’s] cases” or (2) “if the state court confronts a set of facts that are materially
indistinguishable from a decision of [the] Court and nevertheless arrives at a result different
from [the Court’s] precedent.” Williams v. Taylor, 529 U.S. 362, 405-06 (2000). A state
court decision may involve an “unreasonable application” of clearly established federal
law, “if the state court identifies the correct governing legal rule from this Court’s cases
but unreasonably applies it to the facts of the particular state prisoner’s case.” Id, at 407.
In order to satisfy § 2254(d)(2), a petitioner must show that the factual findings upon which
the state court’s adjudication of his claims rest are objectively unreasonable. Miller-El v.
Cockrell, 537 U.S. 322, 340 (2003).

B. Claim One

Petitioner first alleges the state court erred in determining that Proposition 47’s more
restrictive definition of “unreasonable risk to public safety” does not apply to petitions
brought pursuant to Proposition 36, because its application to his case is “Constitutionally

required.” (ECF No. | at 6.) Respondent answers that the California Supreme Court in

18cv1145-BTM (KSC)

 

 

 
Oo Oo “I HA tr BR WW BP =

MN NM NHN NY HY BY BD DB He ee ee me UU
oS DH FW YP KF ST oO wm HDR nH BR wD BP BF SG

 

 

Valencia settled and rejected Petitioner’s reading of state law, and a challenge to a state

supreme court’s interpretation of state law cannot form the basis of a federal habeas claim.
(ECF No. 8-1 at 12-15.)

The Court must identify which state court opinion, if any, is subject to 28 U.S.C.
§ 2254(d). See Barker v. Fleming, 423 F.3d 1085, 1091-92 (9th Cir. 2005) (“Before we
can apply [the] standards [of 28 U.S.C. § 2254(d)], we must identify the state court decision
that is appropriate for our review. When more than one state court has adjudicated a claim,
we analyze the last reasoned decision.”) Claim one was first presented to the state appellate
court in Petitioner’s reply brief on direct appeal. (See Lodgment No. 5, People v. Fanning,
No. D065320, slip op. at 13.) The appellate court began by noting that although the same
issue was then pending before the California Supreme Court in Valencia, it was still
required to address the claim, and stated:

Our task is one of statutory construction. ... [J] We therefore consult
“a variety of extrinsic aids, including the ostensible objects to be achieved,
the evils to be remedied, the legislative history, public policy,
contemporaneous administrative construction, and the statutory scheme of
which the statute is a part. (Citations.)’ (Citation.) We also “refer to other
indicia of the voters’ intent, particularly the analyses and arguments contained
in the official ballot pamphlet.”’” (Osuna, supra, 225 Cal.App.4th at p. 1034.)
With these extrinsic aids, we “‘“select the construction that comports most
closely with the apparent intent of the (electorate), with a view to promoting
rather than defeating the general purpose of the statute, and avoid an
interpretation that would lead to absurd consequences.”’” (/d. at pp. 1034-
1035.)

(Id. at 15.)

After a lengthy examination of those materials, the appellate court denied
Petitioner’s claim, stating:

In light of the foregoing, we cannot reasonably conclude voters
intended the definition of “‘unreasonable risk of danger to public safety’”
contained in section 1170.18, subdivision (c) (Proposition 47), to apply to that
phrase as it appears in section 1170.126, subdivision (f) (Proposition 36),
despite the former section’s preamble, “As used throughout this Code.”
Voters cannot intend something of which they are unaware.

8

 

18cvl 145-BTM (KSC)

 

 
oOo Oo Ss DT WA FB WB Be

NM NB BY BR BR ND BR RD RO OR me ee a
oO nN DB UO FSF WD NY KF CO CO we HS NH tH BR BW RD Se Oo

 

 

Additionally, as a matter of statutory construction, we note the TSRA’s
sunset clause effectively precluded most new applications for relief under the
TSRA after November 7, 2014 (see § 1170.126, subd. (b)), while Proposition
47 (and its newly enacted definitional provisions under section 1170.18,
subdivision (c)} took effect on November 5, 2014 (Cal. Const., art. II, § 10,
subd. (a)), which would provide only a two-day window during which an
applicant under the TSRA would reap the benefits of the more restrictive
“dangerousness” definitions adopted by Proposition 47, As an additional
matter of statutory construction, we decline to ascribe to the electorate an
intent to overlay a definitional amendment onto a remedial scheme that
effectively expired two days after the definitional amendment would have
taken effect.

Finally, and again as a matter of statutory construction, adopting
Fanning’s interpretation of the intended scope of section 1170.18, subdivision
(c), would present serious questions under the equal protection clauses of the
United States and California Constitutions. Specifically, under Fanning’s
construction, the more restrictive “dangerousness” definition adopted by
Proposition 47 would apply only to applicants who invoked the TSRA during
the two-day window when both were in effect or (assuming retroactivity) to a
slightly larger class of applicants under the TSRA whose matters were not yet
final before the effective date of Proposition 47. However, the more
restrictive “dangerousness” definition adopted by Proposition 47 would
provide no benefit to those applicants who, although identically situated to
Fanning, had their TSRA applications denied and which denials became final
before November 5, 2014. “Both the United States Supreme Court and the
California courts have pointed out on numerous occasions that a court, when
faced with an ambiguous statute that raises serious constitutional questions,
should endeavor to construe the statute in a manner which avoids any doubt
conceming its validity.” (Carlos v. Superior Court (1983) 35 Cal.3d 131, 147,
fn. omitted, overruled on other grounds in People v. Anderson (1987) 43
Cal.3d 1104, 1147.) Our construction of Proposition 47’s provisions avoids
potential equal protection infirmities of its provisions by limiting its
application to applicants under Proposition 47’s remedial scheme.

(Id. at 21-23) (footnote omitted.)

Petitioner thereafter filed a petition for review in the California Supreme Court,
which granted review and deferred consideration while Valencia was pending (Lodgment
No, 7), and later dismissed the case with an order which stated: “The above-entitled matter,

which was granted and held for People v. Valencia (2017) 3 Cal.5th 347, is dismissed.”

 

18cv1145-BTM (KSC)

 
CO PF 1 DB UH BR WH BP

Ne Mw RY HN YB BY KB RD RR Re ee eae a ea a a
on DN NH BR BY YY KF OO OBO OO HM ODN tr UB OU OD UES SD

 

 

(Lodgment No. 8, People v. Fanning, No. §226955, order at 1.) The California Supreme
Court in Valencia also rejected the claim raised in this Court by Petitioner. It held, like the
appellate court here, that as a matter of statutory construction the definition of
“unreasonable risk of danger to public safety” in Proposition 47 applies “only to the
resentencing proceedings that are authorized under Proposition 47.” Valencia, 3 Cal.5th
at 375. The Valencia opinion also found that such a statutory interpretation did not violate
state or federal principles of equal protection, due process, and cruel and unusual
punishment. Id, at 375-77.

There is a presumption that “[w]here there has been one reasoned state judgment
rejecting a federal claim, later unexplained orders upholding that judgment or rejecting the
same Claim rest upon the same ground.” Ylst v. Nunnemaker, 501 U.S. 797, 803-06 (1991).
Because the California Supreme Court’s opinion in Valencia is consistent with the state
appellate court’s opinion rejecting claim one, the application of 28 U.S.C. § 2254(d) will
be the same regardless of which opinion is considered the last reasoned opinion of the state
court with respect to claim one.

Respondent argues that Petitioner’s claim that the state court erred in refusing to
apply Proposition 47’s definition of “unreasonable risk of danger to public safety” is not a
cognizable claim on federal habeas based on the well-settled principle that “it is not the
province of a federal habeas court to reexamine state court determinations on state law
questions.” Estelle v. McGuire, 502 U.S. 62, 67-68 (1991); see also Bradshaw v. Richey,
546 U.S. 74, 76 (2005) (“We have repeatedly held that a state court’s interpretation of state
law, including one announced on direct appeal of the challenged conviction, binds a federal
court sitting in habeas corpus.”); Aponte v. Gomez, 993 F.2d 705, 707 (9th Cir. 1993)
(holding that federal habeas courts “are bound by a state court’s construction of its own
penal statutes.”); Makal v. Arizona, 544 F.2d 1030, 1035 (9th Cir. 1976) (“So long as the
type of punishment is not based upon any proscribed federal grounds such as being cruel
and unusual, racially or ethnically motivated, or enhanced by indigency, the penalties for

violations of state statutes are matters of state concern.”) There is a long-recognized

10

 

18ev1145-BTM (KSC)

 
So OO sO UO & WD NB BR

MP NY NY N NY YY NH DR Be He ey me ee ee Se Se
os BD Nw BPW NY KF ST GO wm HD A Bw PB SF 6

 

 

exception to that general rule where a state court’s application of state law is arbitrary or
capricious. See Richmond v. Lewis, 506 U.S. 40, 50 (1992) (holding that a state court’s
application of state law does not rise to the level of a federal due process violation unless
it was so arbitrary or capricious as to constitute an independent due process violation);
Knapp v. Cardwell, 667 F.2d 1253, 1260 (9th Cir. 1982) (“Federal courts will not review
a state supreme court’s interpretation of its own statute unless that interpretation is clearly
untenable and amounts to a subterfuge to avoid federal review of a deprivation by the state
of rights guaranteed by the Constitution.”), citing Mullaney v. Wilbur, 421 U.S. 684, 691
n.11 (1975), Radio Station WOW, Inc. v. Johnson, 326 U.S. 120, 129 (1945), Ward v. Love
County, 253 U.S. 17 (1920) and Terre Haute & I. R. Co. v. Indiana, 194 U.S. 579 (1904),

Petitioner raised federal constitutional claims in the state appellate and supreme
courts on direct appeal, which included citations to numerous federal cases. (See
Lodgment Nos. 3, 6.) As set forth below, the state court addressed whether its statutory
interpretation violated federal constitutional principles of due process, equal protection and
cruel and unusual punishment. The Court therefore finds that Petitioner has stated a
cognizable federal habeas claim by alleging in state court, and here, that he was denied
those protections by the state court’s statutory interpretation that the more restrictive
definition of “unreasonable danger to public safety” in Proposition 47 did not apply to his
Proposition 36 petition. However, for the following reasons, it is clear that his claims fail
and he is not entitled to federal habeas relief.

Petitioner argued in state court that the interpretation of its penal laws violated Sixth

Amendment due process sentencing principles set forth in Apprendi v. New Jersey, 530

 

* Although Petitioner merely alleges in his pro se federal Petition that an interpretation
of state law applying Proposition 47’s definition to him is “Constitutionally required” (ECF
No. 1 at 6), “[t]he Supreme Court has instructed the federal courts to liberally construe the
‘inartful pleading’ of pro se litigants.” Eldridge v. Block, 832 F.2d 1132, 1137 (9th Cir.
1987), quoting Boag v. MacDougall, 454 U.S. 364, 365 (1982); see also Zichko v. Idaho,
247 F.3d 1015, 1020 (9th Cir. 2001) (holding that liberal construction of pro se prisoner
habeas petitions is especially important as to which claims are presented).

11
18cv1145-BTM (KSC)

 

 

 
Oo Oo SYD A FR WY PB Be

MN MY NY NY NY PY BD De ee me Se ee ee OU
ao nN DH OH FY YP KF SG Oo wm HD DH BR WwW tH SoS

 

 

U.S. 466 (2000), which provides that “[o]ther than the fact of a prior conviction, any fact
that increases the penalty for a crime beyond the prescribed statutory maximum must be
submitted to a jury, and proven beyond a reasonable doubt.” Id. at 490 (emphasis added).
However, Petitioner’s sentence was not increased, it simply was not immediately reduced
prior to his parole eligibility. The Supreme Court has held that a retroactive federal
sentence reduction statute did not implicate the Sixth Amendment where it did “not serve
to increase the proscribed range of punishment.” See Dillon v. United States, 560 U.S.
817, 828-29 (2010) (holding that because the sentence reduction provision at issue provides
judges with discretion to resentence within the guidelines, “‘there is no encroachment here
by the judge upon facts historically found by the jury, nor any threat to the jury’s domain
as a bulwark at trial between the State and the accused.””), quoting Oregon v. Ice, 555 U.S.
160, 169 (2009). Petitioner has not shown a Sixth Amendment violation from the refusal
to construe Proposition 47 as restricting the trial judge’s discretion to grant him relief on
his Proposition 36 petition, because irrespective of whether that discretion was controlled
by Proposition 36 or 47, Petitioner is serving a sentence imposed consistent with Sixth
Amendment principles. He has not established that the statutory interpretation by the state
court is contrary to, or involved an unreasonable application of, clearly established federal
law regarding Sixth Amendment protections, Apprendi, 530 U.S. at 490; Dillon, 560 U.S.
at 828-29, or that it is based on an unreasonable determination of the facts. Miller-El, 537
U.S. at 340 (holding that in order to be entitled to relief under 28 U.S.C. § 2254(d)(2), a
petitioner must show that the factual findings upon which the state court’s adjudication of
his claims rest are objectively unreasonable). Neither has he shown it was so arbitrary or
capricious as to constitute a due process violation, Richmond, 506 U.S. at 50, or that it “is
clearly untenable and amounts to a subterfuge to avoid federal review of a deprivation by
the state of rights guaranteed by the Constitution.” Knapp, 667 F.2d at 1260.

The same is true regarding equal protection principles. Federal equal protection “is
essentially a direction that all persons similarly situated should be treated alike.” City of
Cleburne v. Cleburne Living Center, 473 U.S. 432, 439 (1985).

12

 

18cv1145-BTM (KSC)

 

 
oO fo NS DH UO fF BW YY eB

NM BP MY BY HY YB BB Se ew Be eB Se ese ee oY Se
on DA MH FY YF OD oO mM HN DH A Bw Be SY SG

 

 

The state court stated:

It is not difficult to conclude that those resentenced under Proposition
36 are not similarly situated to those resentenced under Proposition 47. These
are two very different populations of offenders. As the text of Proposition 47
indicates, that measure focused on offenders convicted of a set of low-level,
nonserious, nonviolent felonies and reduced them to misdemeanors. In
contrast, Proposition 36 concerned the resentencing of recidivist offenders
who had two prior violent or serious and a third nonserious, nonviolent felony
conviction, and who are serving terms of 25 years to life. Obviously, those
recidivists with criminal records involving serious or violent felonies, who
may have already been incarcerated for a lengthy period, raise concerns for
public safety different from those who committed what were previously low-
level felonies. Thus, the two groups are not similarly situated for purposes of
resentencing because one group consists of recidivist serious or violent
offenders, who may have the propensity to commit serious or violent felony
crimes and the other generally consists of low level offenders.

Valencia, 3 Cal.Sth at 376.

Because Petitioner is not similarly situated to prisoners seeking resentencing under
Proposition 47, he has not shown that the state court’s refusal to apply Proposition 47’s
definition of “unreasonable risk of public safety” to his petition under Proposition 36 is
contrary to, or an unreasonable application of, clearly established federal law regarding
equal protection principles, Cleburne, 473 U.S. at 439, that it involves an unreasonable
determination of the facts, Miller-El, 537 U.S. at 340, that it was so arbitrary or capricious
as to constitute an independent due process violation, Richmond, 506 U.S. at 50, or that it
“is clearly untenable and amounts to a subterfuge to avoid federal review of a deprivation
by the state of rights guaranteed by the Constitution.” Knapp, 667 F.2d at 1260.

Finally, there is no basis to find Petitioner was subjected to cruel and unusual
punishment in violation of the Eight Amendment. As the state court noted:

For these same reasons, the defendant’s Eighth Amendment challenge
fails as well because there is a valid.reason to apply less lenient resentencing
criteria to third strike offenders, as opposed to low-level offenders whose
crimes are now reclassified as misdemeanors.

Valencia, 3 Cal.5th at 376-77.

13

 

18cv1145-BTM (KSC)

 

 
Oo CO “ST DN A BB BH BB

Mw NM NHN BD ND ND RNR RR ee ea ea a a
os DH UM F&F WH | SD OO wm a DR th BR HD BH YH BS

 

 

“In judging the appropriateness of [a prisoner]’s sentence under a recidivist statute,
we may take into account the government’s interest not only in punishing the offense of
conviction, but also its interest ‘in dealing ina harsher manner with those who by repeated
criminal acts have shown that they are simply incapable of conforming to the norms of
society as established by its criminal law.’” United States v. Bland, 961 F.2d 123, 129 (9th
Cir. 1992), quoting Rummel v. Estelle, 445 U.S. 263, 276 (1980) (upholding a life sentence
under a recidivist statute for three felonies involving a forged $28.36 check, the fraudulent
use of a credit card to obtain $80.00 worth of goods and services, and obtaining $120.75
by false pretenses); Solem v. Helm, 463 U.S. 277, 289-90 (1983) (noting that outside the
context of capital punishment, the Eighth Amendment “forbids only extreme sentences that
are grossly disproportionate to the crime.”) Given the serious nature of Petitioner’s prior
conviction of 38 arson and burglary counts from intentionally setting 26 residential fires,
in addition to his other offenses, he has not shown that the statutory interpretation by the
state court is contrary to, or an unreasonable application of, clearly established federal law
regarding Eighth Amendment sentencing principles, that it involves an unreasonable
determination of the facts, is arbitrary or capricious, or so clearly untenable as to amount
to a subterfuge to avoid federal review of his federal Constitutional claims.

In sum, the Court finds that the state court adjudication of claim one is neither
contrary to, nor an unreasonable application of, clearly established federal law. See White
vy. Woodall, 572 U.S. 415, 426 (2014) (holding that relief under 28 U.S.C. § 2254(d)(1) is
available “if, and only if, it is so obvious that a clearly established rule applies to a given
set of facts that there could be no ‘fairminded disagreement’ on the question.”), quoting
Harrington v. Richter, 562 U.S. 86, 103 (2011). Neither is the state court adjudication
based on an unreasonable determination of the facts. See Miller-El, 537 U.S. at 340
(holding that in order to be entitled to relief under 28 U.S.C. § 2254(d)(2), a petitioner must
show that the factual findings upon which the state court’s adjudication of his claims rest
are objectively unreasonable). The Court therefore recommends habeas relief be denied as

to claim one.

14

 

18cv1145-BTM (KSC)

 

 
oOo OO SN DH UN SB YW NF

Nm NM VY NM HB BM NB BY Ome Re me ee ee em OD
oN DO FH SF YW YP KF SD OD wm Hs KR A BR WH BB HK SG

 

 

C. Claim Two

Petitioner alleges in claim two that his Fourteenth Amendment right to a factually
accurate sentencing determination was denied by the state court’s reliance on his 30 year-
old prior convictions to determine he currently poses an unreasonable risk to public safety,
arguing there is no “rational nexus between the remote priors and current dangerousness.”
(ECF No, 1 at 7.) Respondent answers that Petitioner was denied resentencing not because
of his criminal history, but based on a psychologist’s assessment and a lack of insight into
his behavior, that he has failed to identify any clearly established federal law applicable to
this claim, and the only way he can raise a cognizable federal claim is to demonstrate that
a sentencing error occurred which was so arbitrary and capricious as to constitute an
independent due process violation. (ECF No, 8-1 at 15-17.)

Claim two was presented to the state supreme court in a petition for review which
was dismissed with an order which stated: “The above-entitled matter, which was granted
and held for People v. Valencia (2017) 3 Cal.S5th 347, is dismissed.” (Lodgment No. 8,
People v. Fanning, No, 226955, order at 1.) Petitioner had previously raised claim two
on direct appeal, which the appellate court denied in a reasoned opinion. (Lodgment Nos.
3-5.)

Because Valencia did not address this precise issue, the Court will look through the
otherwise silent denial by the state supreme court to the last reasoned state court opinion
addressing claim two, the appellate court opinion. See Valdez v. Montgomery, 918 F.3d
687, 697 (9th Cir. 2019) (recognizing that the look though doctrine applies only where the
higher and lower courts addressed the same precise issue). The appellate court stated:

Section 1170.126, subdivision (f), provides that a petitioner shall not be
resentenced if “the court, im its discretion, determines that resentencing the
petitioner would pose an unreasonable risk of danger to public safety.” (Italics
added.) By its plain language, subdivision (f) of section 1170.126 leaves the
determination of whether resentencing would present an unreasonable risk of
danger to public safety to the trial court’s discretion. This conclusion finds
further support in subdivision (g) of this same statute, which provides in part
that a court may consider various enumerated factors “{i)n exercising its
discretion in subdivision (f).” (Italics added.)

15
18cv1145-BTM (KSC)

 

 

 
Oo CO “SD TA BB HB Ne

Se NM NY NY NY HB BR RD RDO Be ee ei ea a a i
a sn DWH FSF WY HH KF CO SO wD HS DH A FR WY BD SF

 

 

The appropriate standard of review involves two distinct but
interdependent steps. The first step requires the People to carry the burden of
proving, by a preponderance of the evidence, the facts on which a finding that
resentencing a petitioner would pose an unreasonable risk of danger to public
safety reasonably can be based, and that appellate review of those facts is
based on the substantial evidence standard. However, the preponderance of
the evidence standard does not apply to the trial court’s determination
regarding dangerousness. Instead, the ultimate decision of whether
resentencing an inmate would pose an unreasonable risk of danger to public
safety is within the sound discretion of the trial court, and therefore its finding
must be upheld if it does not constitute an abuse of discretion, that is, if it falls
within the bounds of reason, all of the circumstances being considered. This
construction comports with the plain language of section 1170,126,
subdivision (f), that a petitioner shall not be resentenced if “the court, in its
discretion, determines that resentencing the petitioner would pose an
unreasonable risk of danger to public safety.” (Italics added.)

We conclude the court’s exercise of discretion contains ample support
in the record, Fanning has a lengthy record of prior offenses, including arson
of several residences and various acts of exhibitionism. Moreover, his record
demonstrates a marked inability to remain law-abiding during the brief
periods when he was free from incarceration. The psychologist found Fanning
posed a high risk for recidivism based on his prior crimes, his “rudimentary”
insights into the basis for his criminal conduct, his failure to receive treatment
during his incarceration, and his lack of a relapse prevention plan. In light of
the substantial evidence in the record, it is of no moment that the court in its
ruling did not expressly refer to Fanning’s advanced age and the fact his prior
strikes were committed when he was 34 years old, or any other factor which
would have favored the granting of Fanning’s petition.

. Moreover, contrary to Fanning’s claim, the court manifestly did
not limit itself to reciting Fanning’s “criminal behavior as grounds for denial
of resentencing.” Rather, the court was more persuaded by Fanning’s lack of
insight into his criminal conduct or plan to address the stressors that might
arise upon his release, which would increase Fanning’s risk of reoffending,
putting the public in unreasonable danger. On this record the trial court’s
concern was warranted,

(Lodgment No. 5, People v. Fanning, No. D065320, slip op. at 11-13.)
As Respondent recognizes, a federal due process violation can arise from a state law

ruling that is arbitrary or capricious. See Richmond, 506 U.S. at 50 (holding that a state

16

 

18cv1145-BTM (KSC)

 

 
Oo Oo SD A BP WY NH &

NM NM NY NN NM NY NY By Se Se em Se oe ee me Le UL
aon Dn MH FF BY DH KF SF OO HM DH A BR WwW hb KF oO

 

 

court’s application of state law does not rise to the level of a federal due process violation
unless it was so arbitrary or capricious as to constitute an independent due process
violation). “The issue for us, always, is whether the state proceedings satisfied due process;
the presence or absence of a state law violation is largely beside the point.” Jammal vy, Van
de Kamp, 926 F.2d 918, 919-20 (9th Cir. 1991). In addition, in both the state appellate and
supreme courts (see Lodgment No, 3 at 52; Lodgment No. 6 at 34), Petitioner cited Hicks
v. Oklahoma, 447 U.S. 343 (1980) for the proposition that a state sentence based on an
arbitrary factual determination can rise to the level of a federal due process violation. See
Hicks, 447 U.S. at 346 (holding that a state statute which vested sentencing discretion in a
jury created “a substantial and legitimate expectation that [a defendant] will be deprived of
his liberty only to the extent determined by the jury in the exercise of its statutory
discretion, .. . and that liberty interest is one that the Fourteenth Amendment preserves
against arbitrary deprivation by the State.”) (citation omitted).

Petitioner contends there is no rational nexus between his current dangerousness and
his 38 arson and burglary convictions which arose from his having intentionally set fires
in 26 residences in 1984. Even if that is true, as the state appellate court noted, the trial
court’s determination that he posed a present danger to public safety was based on
additional considerations. In denying Petitioner’s resentencing petition, the trial judge

stated:

I think the conclusion is that he is at a significantly high risk to reoffend,
and that’s not entirely based solely upon the history. And by “history,” I mean
the indecent exposure, the fire-setting, his substance abuse and his sexual
abuse, whether nonchalant to diagnose it, or limit one’s ability to diagnose
because of definitions and/or failure to admit, there is clearly documented
history of sexual abuse.

You put that in combination of what IJ think are the critical facts, and
that is that he has had no significant effective treatment, his appreciation of
his sexual disorder is extraordinarily limited, he has antisocial traits, he has a
significant history of substance abuse, and putting him back out into society,
I think clearly would put him in a position of exposure to facts and
circumstances that could be characterized as destabilizers.

\7

 

18cv1145-BTM (KSC)

 
Cc Oo Ss DR HH BP WW BB YH

NM NY NHN HN BM MB YB BD RD OR me ee ee a ea a oe
on DN NH Be YW NY KF OD CO we HD DR HW KR Ye BE OS

 

 

Given his insight or lack therefore of his past behavior, his denial of

some of his past behavior, his failure to develop reasonable relapse prevention

programs all lead this court to believe that at this time that if he were released

by virtue of a resentencing, he would, in fact, pose an unreasonable risk of

danger to public safety.
(RT 12-13.)

The finding by the appellate court that the exercise of discretion by the trial judge
has ample factual support in the record apart from any reliance on the facts of the prior
convictions is objectively reasonable. The trial judge indicated that the conclusion he drew
that Petitioner “is at a significantly high risk to reoffend,” was “not entirely based solely
upon [his history of] indecent exposure, the fire-setting, his substance abuse and his sexual
abuse.” (RT 12.) The trial judge took into account aspects of Petitioner’s criminal history
other than his arson convictions, including “that he has had no significant effective
treatment, his appreciation of his sexual disorder is extraordinarily limited, he has
antisocial traits, he has a significant history of substance abuse, and putting him back out
into society, I think clearly would put him in a position of exposure to facts and
circumstances that could be characterized as destabilizers.” (RT 13.) Petitioner has not
shown the state appellate court adjudication of this claim is contrary to, or an unreasonable
application of, clearly established federal law providing that arbitrary and capricious
factual findings or applications of state law can rise to the level of a federal due process
violation, Richmond, 506 U.S. at 50; Hicks, 447 U.S. at 346, that it involves an
unreasonable determination of the facts, Miller-El, 537 U.S. at 340, that it was so arbitrary
or capricious as to constitute a due process violation, Richmond, 506 U.S. at 50, or that it
“is clearly untenable and amounts to a subterfuge to avoid federal review of a deprivation
by the state of rights guaranteed by the Constitution.” Knapp, 667 F.2d at 1260.

The Court finds federal habeas relief is not available as to claim two because the
state court adjudication is neither contrary to, nor an unreasonable determination of, clearly

established federal law, and is not based on an unreasonable determination of the facts.

Woodall, 572 U.S. at 426; Richter, 562 U.S. at 103; Miller-El, 537 U.S. at 340.

18

 

18cvi145-BTM (KSC)

 

 
mo Oa st DH UW B&B WY PO

MS NM Bb BO PO BO BD BRD ORDO Om wee
os DO UO BP OH NY SEY DOUlUlNOUlUlUOUhOMGUONlUrlU BLU OU

 

 

D. Claim Three

Petitioner alleges in his final claim that by basing its decision on his “lack of insight”
into his 1985 arson convictions, for which he maintains his innocence, “t]he trial court]
made clear that the resentencing was conditioned on my confession to a prior crime, thus
requiring me to ‘testify’ against myself as that term is understood by the 5th and 14th
Amendments and subsequent Supreme Court jurisprudence.” (ECF No. | at 8.)

Respondent answers that the adjudication of this claim by the state court, on the basis
that Petitioner was not compelled to testify at his hearing, is not an unreasonable
determination of the facts because he was not asked questions at the hearing but voluntarily
made a statement expressing remorse and asking for mercy. (ECF No. 8-1 at 17-20.)
Respondent also argues that the rejection of the claim by the state court is neither contrary
to, nor an unreasonable application of, clearly established federal law which provides that
an admission to having committed a crime for which there can be no future criminal
proceedings, such as Petitioner’s prior convictions, does not violate the privilege against
self-incrimination. (Id.)

Claim three was presented to the state supreme court in a petition for review which
was dismissed with an order which stated: “The above-entitled matter, which was granted
and held for People v. Valencia (2017) 3 Cal.5th 347, is dismissed.” (Lodgment No. 8,
People v. Fanning, No. 8226955, order at 1.) The claim was presented to and denied by
the appellate court in a reasoned opinion. (Lodgment Nos. 3-5.) As with claim two, the
Valencia opinion did not address this precise issue, and the Court will therefore apply the
provisions of 28 U.S.C. § 2254(d) to the last reasoned state court opinion addressing the
claim, the appellate court opinion, which states:

Despite Fanning’s criticism of the trial court’s ruling as violating his
right against self incrimination, we note the court did not require Fanning to
testify. We conclude it had sufficient basis for its decision in the
psychologist’s report, and it merely acknowledged that Fanning’s prospects
for rehabilitation and his level of public danger were tied to a recognition of
his involvement in committing the arsons; therefore, considering Fanning’s
decision to deny his role in the crime, the court was entitled to conclude

19

 

18cv1145-BTM (KSC)

 
oO CO SN th BRB BH Be

MB MM NH BM BR ND RD WR OR Oe ei a a ea a i
aos DN YS BPW NS FP SF Om HDA A BR BH NY SF oS

 

 

Fanning would continue to pose an unreasonable risk of danger to the public
if released. Moreover, contrary to Fanning’s claim, the court manifestly did
not limit itself to reciting Fanning’s “criminal behavior as grounds for denial
of resentencing.” Rather, the court was more persuaded by Fanning’s lack of
insight into his criminal conduct or plan to address the stressors that might
arise upon his release, which would increase Fanning’s risk of reoffending,
putting the public in unreasonable danger. On this record the trial court’s
concern was warranted.

(Lodgment No. 5, People v. Fanning, No. D065320, slip op. at 12-13.)

The Fifth Amendment privilege against compelled self-incrimination applies to state
sentencing proceedings through the Fourteenth Amendment. Estelle v. Smith, 451 U.S.
454, 462-63 (1981). “The essence of this basic constitutional principle is ‘the requirement
that the State which proposes to convict and punish an individual produce the evidence
against him by the independent labor of its officers, not by the simple, cruel expedient of
forcing it from his own lips.”” Id. at 462, quoting Culombe v. Connecticut, 367 U.S. 568,
582 (1961).

Petitioner’s counsel at the hearing on his resentencing petition stated that Petitioner
“wants to address the court” (RT 5-6), and Petitioner made the following statement:

I spent the last probably 14 of those 16 years doing a lot of soul-
searching, if you will, and I discovered a lot of things about myself that I found
totally disgusting. I’m not happy with myself whatsoever. I’m ashamed of
what I’ve done. I’m ashamed about how I made other people feci, you know,
the shambles that I’ve made of my own life. I’ve hurt my own mother.

And I made a vow to myself and to God and to anybody else here - you
as well, your honor - that never, ever again will I set foot in one of these
courtrooms again if you give me a chance to get out of here.

I give my soul. And a man’s word’s got to be worth something because
- and that’s all we really have is our word. So I’m just putting myself at your
mercy and begging for another chance, please, your honor. [{] And as my
attorney said, I will accept any help that’s available out there. More than

happy to.

(RT 7.)

20

 

18cv1145-BTM (KSC)

 

 
Co Oo Ss DH A & WB NH

Y NY KY YY WD YP BD WB NDR Rm eee ea aa ea i
oN DH HH FY BP KF SG OM HI DAH BR WH Bw HY CS

 

 

“(T]he Fifth Amendment proscribes only self-incrimination obtained by a ‘genuine
compulsion of testimony.’” United States v. Washington, 431 U.S. 181, 187 (1977),
quoting Michigan v. Tucker, 417 U.S. 433, 440 (1974). Petitioner provided his statement
voluntarily, and he has not shown coercion. Id.; see also Ohio Adult Parole Authority v.
Woodard, 523 U.S. 272, 287-88 (1998) (acknowledging that pressure to speak at parole
hearing “in the hope of improving his chance of being granted [parole] does not make the
interview compelled.”) Neither has he shown his privilege against self-incrimination was
violated by being required to admit guilt in crimes for which he had already been convicted
and sentenced, because he has not shown his statement could be used in a future criminal
proceeding. See Lefkowitz v. Turley, 414 U.S. 70, 78 (1973) (“[A] witness protected by
the privilege may rightfully refuse to answer unless and until he is protected at least against
the use of his compelled answers and evidence derived therefrom in any subsequent
criminal case in which he is a defendant.”)

In any case, Petitioner has not shown that the decision to decline to resentence him
was based on his refusal to admit guilt in his prior arson convictions. As quoted above, the
trial judge indicated that the conclusion he drew that Petitioner “is at a significantly high
risk to reoffend,” was “not entirely based solely upon the history, And by ‘history,’ I mean
the indecent exposure, the fire-setting, his substance abuse and his sexual abuse.” (RT 12.)
Thus, the record shows that the trial judge considered aspects of Petitioner’s criminal
history other than his arson convictions. In addition, the trial judge stated: “You put that
in combination of what I think are the critical facts, and that is that he has had no significant
effective treatment, his appreciation of his sexual disorder is extraordinarily limited, he has
antisocial traits, he has a significant history of substance abuse, and putting him back out
into society, I think clearly would put him in a position of exposure to facts and
circumstances that could be characterized as destabilizers.” (RT 13.) As the appellate
court observed, the trial judge “manifestly did not limit itself to reciting Fanning’s criminal
behavior as grounds for denial of resentencing. . . . [but] was more persuaded by Fanning’s

lack of insight into his criminal conduct or plan to address the stressors that might arise

21
18cvl 145-BTM (KSC)

 

 

 
CO CO KN KH UW BR BH Be

NM NM NB NM BR NY WR ND RDO; OO ey ae ea ea
oOo sn A UM FP WY NHN = CF OO fF VW HO A BR YH PP eS GS

 

 

upon his release, which would increase Fanning’s risk of reoffending, putting the public in
unreasonable danger.” (Lodgment No. 5, People v. Fanning, No. D065320, slip op. at 13.)
Petitioner has not shown that the state appellate court adjudication of this claim is contrary
to, or an unreasonable application of, clearly established federal law regarding his Fifth
Amendment privilege against self-incrimination, Washington, 431 U.S. at 187; Woodard,
523 US. at 287-88; Turley, 414 U.S. at 78, involves an unreasonable determination of the
facts, Richter, 562 U.S. at 103, is arbitrary or capricious, Richmond, 506 U.S. at 50, or “is
clearly untenable and amounts to a subterfuge to avoid federal review of a deprivation by
the state of rights guaranteed by the Constitution.” Knapp, 667 F.2d at 1260.

The Court finds that federal habeas relief is unavailable with respect to claim three
because the state court adjudication is not contrary to, nor an unreasonable application of,
clearly established federal law, and is not based on an unreasonable determination of the
facts. Woodall, 572 U.S. at 426; Richter, 562 U.S. at 103; Miller-El, 537 U.S. at 340.

Vv. CONCLUSION

For the foregoing reasons, IT IS HEREBY RECOMMENDED that the Court issue

an Order: (1) approving and adopting this Report and Recommendation, and (2) directing

 

Judgment be entered denying the Petition for a Writ of Habeas Corpus.

IT IS ORDERED that no later than June 14, 2019, any party to this action may file
written objections with the Court and serve a copy on all parties. The document should be
captioned “Objections to Report and Recommendation.” |

IT IS FURTHER ORDERED that any reply to the objections shall be filed with
the Court and served on all parties no later than June 21, 2019. The parties are advised
that failure to file objections with the specified time may waive the right to raise those

objections on appeal of the Court’s order. See Turner v. Duncan, 158 F.3d 449, 455 (9th

 

 

 

YY ry 4 (
v KAREN 8S. CRAWFORD

UNITED STATES MAGISTRATE JUDGE

22
18cv1 145-BTM (KSC)

 

 
